 1324 NLRB No. 251Formerly Paragon Communications d/b/a Paragon Cable of New-burgh, New York.2Member Higgins did not participate in the underlying representa-tion proceeding. However, he agrees with his colleagues that the Re-spondent has raised no new issues in this ``technical'' 8(a)(5) pro-
ceeding and that summary judgment is, therefore, appropriate.3The Respondent's answer states that the Respondent is withoutknowledge or information sufficient to form a belief as to whether
the Union is a 2(5) labor organization. However, by entering into a
Stipulated Election Agreement in the underlying representation pro-
ceeding, the Respondent effectively agreed that the Union is a labor
organization. At no time during the underlying representation pro-
ceeding did the Respondent raise a question concerning the Union's
status as a 2(5) labor organization. Accordingly, we find that the Re-
spondent is precluded from litigating the matter in this proceeding.
See Biewer Wisconsin Sawmill, 306 NLRB 732 fn. 1 (1992).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Time Warner Cable1and Communications Workersof America, Local 1120. Case 2±CA±30252August 5, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on March 28, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on May 20, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 2±RC±21521. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On July 3, 1997, the General Counsel filed a Motionfor Summary Judgment. On July 7, 1997, the Board is-
sued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should
not be granted. On July 21, 1997, the Respondent filed
a response.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain but attacks the validity of the certifi-
cation on the basis of the Board's disposition of a de-
terminative challenged ballot in the representation pro-
ceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.2On the entire record, the Board makes the followingFindings of FactI. JURISDICTIONAt all material times, the Respondent, a New Yorkcorporation, with an office and place of business in
Newburgh, New York, has been engaged in the busi-
ness of providing cable television services to the pub-lic.Annually, the Respondent, in the course and conductof its business operations, purchases and receives
goods and supplies valued in excess of $50,000 di-
rectly from suppliers located outside the State of New
York. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.3II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the rerun election held October 6, 1995,the Union was certified on January 15, 1997, as the
exclusive collective-bargaining representative of the
employees in the following appropriate unit:All full-time and regular part-time service techni-cians, installer technicians, warehouse coordina-
tors, customer service representatives, production
staff, and dispatchers employed by Respondent at
its 400 Auto Park Place, Newburgh, New York
facility, but EXCLUDING all sales and advertis-
ing employees, including advertisement sales co-
ordinators, contracting inspectors, administrative
assistants, confidential employees, including the
customer service representative/administrative
service, and guards, professional employees, and
supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainOn March 3, 1997, the Union requested the Re-spondent to bargain, and, since about March 6, 1997, 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''the Respondent has failed and refused. We find thatthis refusal constitutes an unlawful refusal to bargain
in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing on and after March 6, 1997,to bargain with the Union as the exclusive collective-
bargaining representative of employees in the appro-
priate unit, the Respondent has engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Time Warner Cable, Newburgh, New
York, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Communications Work-ers of America, Local 1120 as the exclusive bargaining
representative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time service techni-cians, installer technicians, warehouse coordina-
tors, customer service representatives, productionstaff, and dispatchers employed by Respondent atits 400 Auto Park Place, Newburgh, New York
facility, but EXCLUDING all sales and advertis-
ing employees, including advertisement sales co-
ordinators, contracting inspectors, administrative
assistants, confidential employees, including the
customer service representative/administrative
service, and guards, professional employees, and
supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Newburgh, New York, copies of the
attached notice marked ``Appendix.''4Copies of thenotice, on forms provided by the Regional Director for
Region 2, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 28, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.August 5, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD 3TIME WARNER CABLEAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Communica-tions Workers of America, Local 1120 as the exclusive
representative of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached onterms and conditions of employment for our employeesin the bargaining unit:All full-time and regular part-time service techni-cians, installer technicians, warehouse coordina-
tors, customer service representatives, production
staff, and dispatchers employed by us at our 400
Auto Park Place, Newburgh, New York facility,
but EXCLUDING all sales and advertising em-
ployees, including advertisement sales coordina-
tors, contracting inspectors, administrative assist-
ants, confidential employees, including the cus-
tomer service representative/administrative serv-
ice, and guards, professional employees, and su-
pervisors as defined in the Act.TIMEWARNERCABLE